DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 uses the term “prepeg” in the claim limitations. This should read “prepreg”, a term used in the art to refer to pre-impregnated fibers. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0204231 A1 (Bonacini) in view of “Novel stitch-bonded sandwhich composite structures” (Potluri).
Claim 1: Bonacini, a prosthetic foot featuring multiple leafsprings, teaches a prosthetic foot (Fig. 1, prosthetic foot 1) comprising: a first composite leafspring (Fig. 1, upper lamina 1c) and a second composite leafspring (Fig. 1, lower lamina 1a). Bonacini is 
Potluri, a peer reviewed paper on stitch-bonded composite structures teaches a three dimensional composite stitch between said first leafspring and second leafspring (Page 252, stitching with a high-tensile strength thread of carbon, glass, or Kevlar)
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonacini with a three dimensional composite stitch, as taught by Potluri, to improve translaminar strength (page 252, column 2, paragraph 1). 
Claim 2: Bonacini further teaches said composite leafspring further comprises a composite fiber in a resin matrix (paragraph 0059, material for prosthetic foot is composite material impregnated with resin).  
Claim 3: Bonacini further teaches said composite fiber is one of or a combination of carbon fiber, aramid fiber and glass fiber (paragraph 0059, prosthetic foot is produced with a composite material such as carbon fibre fabric, aramid fibre fabric, and other fibre fabrics).  
Claim 4: Bonacini further teaches said resin matrix is one of epoxy, vinyl ester, polyester or polyurethane (paragraph 0059, composite fibres are impregnated with epoxy, acrylic or other resin).  
Claim 5: Bonacini is silent on a fiber stitch with composite fibers.  

	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Bonacini with a composite fiber stitch, as taught by Potluri, to increase translaminar strength (Potluri, Page 252, Column 2, paragraph 1)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Number 11,026,814 B2 (Klute) in view of Us Patent Application Publication 2007/0100465 A1 (Egan)
Claim 6:  Klute teaches a prosthetic foot (Fig. 1, prosthetic device 100 including foot component 104) comprising: a first composite leafspring (Fig. 6, upper cantilever leafspring 118); ResponsePage 3 of 6Attorney Ref. Invita_59NP_USa second composite leafspring (Fig. 6, lower cantilever leaf spring 116); Klute teaches that the first and second leafsprings can be formed as one continuous piece during manufacturing but does not explicitly describe the woven interlayer. 
Egan, a method of constructing molded products in prosthetics, teaches a woven interlayer between said first composite leafspring and second composite leafspring (paragraph 0013, prior art teaches leafsprings constructed with woven fibres in a thermosetting resin), wherein a portion of the fibers from the woven layer in the direction along the length of the foot is inserted into the first composite leafspring, and 
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Klute with interwoven fibres, as taught by Egan, to improve torsion strength (Egan, paragraph 0013)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0100465 A1 (Egan) in view of “Novel stitch-bonded sandwhich composite structures” (Potluri).
Claim 7: Egan teaches a method of manufacturing a prosthetic foot (Fig. 1, prosthetic lower limb device 10) comprising: laying the first prepeg layer along a first part of a mold (paragraph 0026, stacking prepreg layers in a mold); laying the second prepeg surface on a second part of the mold (paragraph 0026, stacking prepreg layers in a mold); and pressurizing and curing said first prepeg layer and second prepeg layers (paragraph 0102, prepreg layers are cured at high pressure and temperature).  Egan is silent on stitching the first and second prepreg layers together.
Potluri teaches stitching a first and a second prepreg layer using a composite fiber and the junction between said first prepreg layer and second prepreg layer is stitch attached (page 242, stitch fibre-reinforced polymers with high-tensile-strength thread of carbon, glass or Kevlar). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIMILIAN TOBIAS SPENCER whose telephone number is (571)272-8382. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/MAXIMILIAN TOBIAS SPENCER/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774